
	

114 HR 2381 IH: Racial Profiling Prevention Act
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2381
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To provide grants to States in order to prevent racial profiling.
	
	
 1.Short titleThis Act may be cited as the Racial Profiling Prevention Act. 2.Grant program to prohibit racial profiling (a)GrantsSubject to the requirements of this section, the Secretary shall make grants to a State that—
				(1)
 (A)has enacted and is enforcing a law that prohibits the use of racial profiling in the enforcement of State laws regulating the use of Federal-aid highways; and
 (B)is maintaining and allows public inspection of statistical information for each motor vehicle stop made by a law enforcement officer on a Federal-aid highway in the State regarding the race and ethnicity of the driver and any passengers; or
 (2)provides assurances satisfactory to the Secretary that the State is undertaking activities to comply with the requirements of paragraph (1).
 (b)Eligible activitiesA grant received by a State under subsection (a) shall be used by the State— (1)in the case of a State eligible under subsection (a)(1), for costs of—
 (A)collecting and maintaining of data on traffic stops; (B)evaluating the results of the data; and
 (C)developing and implementing programs to reduce the occurrence of racial profiling, including programs to train law enforcement officers; and
 (2)in the case of a State eligible under subsection (a)(2), for costs of— (A)activities to comply with the requirements of subsection (a)(1); and
 (B)any eligible activity under paragraph (1). (c)Racial profiling (1)In generalTo meet the requirement of subsection (a)(1), a State law shall prohibit, in the enforcement of State laws regulating the use of Federal-aid highways, a State or local law enforcement officer from using the race or ethnicity of the driver or passengers to any degree in making routine or spontaneous law enforcement decisions, such as ordinary traffic stops on Federal-aid highways.
 (2)LimitationNothing in this subsection shall alter the manner in which a State or local law enforcement officer considers race or ethnicity whenever there is trustworthy information, relevant to the locality or timeframe, that links persons of a particular race or ethnicity to an identified criminal incident, scheme, or organization.
				(d)Limitations
 (1)Maximum amount of grantsThe total amount of grants made to a State under this section in a fiscal year may not exceed 5 percent of the amount made available to carry out this section in the fiscal year.
 (2)EligibilityA State may not receive a grant under subsection (a)(2) in more than 2 fiscal years. (e)Authorization of appropriations (1)In generalThere is authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) to carry out this section $7,500,000 for each of fiscal years 2016 through 2020.
 (2)Contract authorityFunds authorized by this subsection shall be available for obligation in the same manner as if the funds were apportioned under chapter 1 of title 23, United States Code, except the Federal share of the cost of activities carried out using such funds shall be 80 percent, and such funds shall remain available until expended and shall not be transferable.
				
